Citation Nr: 0715892	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-40 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

This case was decided by the Board in June 2006.  However, 
the veteran requested a hearing and was not afforded one.  
Therefore, the June 2006 decision was vacated in April 2007.  

At this hearing, the veteran withdrew one of his claims.  
Therefore, the Board will not address this issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2007 travel Board hearing, the veteran testified 
that he thought his hearing loss had worsened since his 
November 2003 VA audio examination.  He stated that he would 
be willing to undergo a new VA examination, as the November 
2003 audio test results are almost four years old.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Based on the above, the Board finds that a more recent 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA audio examination to determine 
the current severity of his service-
connected bilateral hearing loss.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





